Citation Nr: 1731889	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative arthritis of the lumbar spine (back disabilities) from May 28, 2009.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected back disabilities.

3. Whether a separate evaluation is warranted for bowel and bladder involvement of service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1965 to June 1968 and from May 1979 to August 1993.  This case comes before the Board of Veterans' Appeals (Board) from December 2007 and April 2008 rating decisions by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  

A December 2011 Board decision (by a VLJ other than the undersigned), in pertinent part, denied a rating in excess of 20 percent from May 28, 2009 for the Veteran's service-connected back disabilities and remanded the other issues listed above for additional development.  The Board also remanded the issue of restoration of service connection for diabetes mellitus type II so that a statement of the case (SOC) could be issued. 

The Veteran appealed the Board's denial of a rating higher than 20 percent from May 28, 2009 for his service-connected back disabilities to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court granted a Joint Motion for Remand (JMR), remanding the issue to the Board for further review.  In October 2013, as no development had occurred after the December 2011 remand, the Board (by a VLJ other than the undersigned) remanded the issue of an increased rating  for the service connected lumbar spine disability (in addition to the issues remanded in December 2011).  

An SOC was issued in May 2014 for the issue of a restoration of service connection for diabetes mellitus type II.  The Veteran did not include the issue in his May 2014 VA Form 9 substantive appeal, has not submitted a separate VA Form 9 substantive appeal for this issue, and his representative did not refer to the issue in any subsequent statement.  Accordingly, he did not perfect an appeal and this issue is not before the Board. 

The case is now assigned to the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities; and whether a separate evaluation is warranted for bowel and bladder involvement of service-connected back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 15, 2013, the Veteran's lumbar spine disability is reasonably shown to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not ankylosis.  		


CONCLUSION OF LAW

From August 14, 2013, the criteria have been met for a higher 40 percent rating (but not higher) for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§4.1, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Code (Code) 5003-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim for a higher rating for the Veteran's service connected lumbar spine disability.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
 
When evaluating disabilities of the musculoskeletal system, VA must consider functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 38 C.F.R. § 4.40.  In addition, VA must consider weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Veteran's lumbar spine disability has been rated under Code 5003-5237, for degenerative arthritis of the lumbosacral spine, and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following same criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5235, 5242.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Code 5242, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5242, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

On May 2009 VA spine examination, chronic and active lumbar degenerative disc disease with bilateral S1 radiculopathies was diagnosed.  The examiner noted degenerative disc disease was first diagnosed in 1978 in service.  The Veteran reported that the pain in his back had increased and worsened since his previous VA examination in 2007.  He reported chronic dull, aching lumbar pain, rated 5 out of 10.  He described that it is aggravated by sitting in his car for over an hour.  He also reported having flare-ups lasting from an hour to a day, and that flare-ups will be alleviated with gentle motion, stretching, and light walking.  The examiner noted there were no walking limitations due to his back disability.  On physical examination, the examiner found the Veteran's posture and gait were normal with slight difficulty with heel, toe and tandem walking.  On range of motion testing, forward flexion was to 45 degrees; extension was to 10 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 10 degrees; left lateral rotation was to 10 degrees.  The examiner noted there was pain throughout all range of motion.  The examiner also noted the Veteran's lumbar spine demonstrated spasms of the bilateral paralumbar muscles, with no tenderness. 

A September 2010 VA lumbar spine MRI found a chronic compression fracture of the L1 vertebrae with minimal vertebral body height, discogenic endplate changes at L1, L2, L3, L4, L5, and S1 vertebrae, severe disc space loss at L4/5 and L5/S1, and signal void within the L4/5.  Mild spinal stenosis was also noted.  

A March 2012 VA post-operative note noted the Veteran received a radiofrequency ablation in his lower back to treat his back pain.  The Veteran reported pain rated 0 out of 10 after the procedure. 

In an August 2013 VA back (thoracolumbar spine) conditions disability benefits questionnaire, a private physician noted multilevel spinal degenerative disc disease was diagnosed in January 2008, lumbar spine degenerative disc disease was diagnosed in October 2007, and degenerative osteoarthritis of the lumbar spine was diagnosed in December 1990.  The Veteran reported frequent flare-ups causing pain, numbness from muscle spasms that restrict his movement and ability to work, less stability and mobility in his legs.  He reported that almost any exertion or stress on his lower back will cause a flare-up which happens about every 6 weeks and lasts 5 to 10 days.  He reported the pain interferes with his sleep.  On range of motion testing, forward flexion was to 35 degrees with evidence of painful motion at 30 degrees; extension was to 5 degrees or greater with evidence of painful motion at 5 degrees; right lateral flexion was to 15 degrees or greater with evidence of pain at 10 degrees; left lateral flexion was to 10 degrees or greater with evidence of pain at 5 degrees; right lateral rotation was to 15 degrees or greater with evidence of pain at 10 degrees; left lateral rotation was to 15 degrees or greater with evidence of pain at 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  On range of motion repetitive use testing, post-test forward flexion was to 25 degrees; post-test extension was to 5 degrees; post-test right lateral flexion was to 10 degrees; post-test left lateral flexion was to 5 degrees; post-test right lateral rotation was to 10 degrees; and post-test left lateral rotation was to 10 degrees.  The physician noted the Veteran had functional loss after repetitive use testing that manifested in less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  The physician noted the Veteran had guarding or muscle spasms of the thoracolumbar spine that resulted in an abnormal gait and abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The physician noted the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes requiring bed rest and treatment by a physician of at least 4 weeks but less than 6 weeks in the previous 12 months.  The physician also noted that the Veteran regularly uses a cane.  

An August 2014 VA surgery note noted the Veteran received an epidural steroid injection in his lumbar spine to treat spinal nerves for dysfunction and pain.  He received another epidural injection in August 2015.  

On November 2015 VA back (thoracolumbar spine) conditions examination, the examiner noted degenerative arthritis of the spine was diagnosed in the 1990s, and IVDS with radiculopathy in his bilateral lower extremities in the sciatic nerve was diagnosed in 2015.  The Veteran reported the pain in his back had worsened over time.  He reported experiencing daily back pain with recurrent symptoms down his left leg, and having radio frequency ablations and injections which have helped with the pain.  The Veteran reported flare-ups that include worse stiffening, crooked walking, and worse neuropathy.  He reported that flare-ups occur every 2 to 3 weeks, lasting 1-2 weeks.  On range of motion testing, forward flexion was to 45 degrees; extension was to 5 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 10 degrees; left lateral rotation was to 10 degrees.  The examiner noted the Veteran had pain on examination that causes functional loss.  The examiner noted he had pain on all range of motion tests, but did not indicate at which point pain began.  The examiner noted the Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function.  The examiner noted the Veteran was not being examined immediately after repetitive use over time, but opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner noted the Veteran had pain which causes a functional loss of range of motion with repeated use over time, but the examiner could not determine the level of limitation because 
the Veteran was not examined after overusing his back.  The examiner noted that the examination was not being conducted during a flare-up, but opined that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner also found the Veteran had muscle guarding resulting in abnormal spinal contour of a loss of lumbar lordosis and presence of mild thoracic lordosis from muscle spasms.   The examiner found the Veteran did not have ankylosis of the spine.  The examiner noted the Veteran had IVDS but did not have any incapacitating episodes over the previous 12 months.  The examiner also noted the Veteran regularly uses a cane for mixed back pain and radiculopathy.  


Analysis

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 40 percent (but not greater) for his lumbar spine disability, beginning August 15, 2013, the date of the VA back (thoracolumbar spine) conditions disability benefits questionnaire.

Prior to August 15, 2013, the Board found no report of the Veteran's thoracolumbar spine forward flexion limited to 30 degrees or less and no evidence that his thoracolumbar spine was ankylosed.

In the August 2013 back conditions disability benefits questionnaire, a private physician found forward flexion of the thoracolumbar spine limited to 35 degrees, with painful motion at 30 degrees.  This finding reasonably approximates the criteria for a 40 percent rating under the General Formula.  Accordingly, a 40 percent rating is warranted from August 15, 2013, the date of the questionnaire. 

In order to assign a rating higher than 40 percent, the record must demonstrate ankylosis of the spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  It is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32nd ed. 2012).  The fact remains, however, that the Veteran does retain some motion of the thoracolumbar spine and, therefore, does not have ankylosis. The Board further notes that the examiner indicated on the November 2015 VA examination that he did not have ankylosis.  

Additionally, there is no suggestion in the record of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period to warrant assigning a rating higher than 40 percent alternatively under Code 5243 for IVDS.  

Finally, the Board recognizes the Veteran has neurological manifestations of his lumbar spine disability.  However, such neurological manifestations (radiculopathy of the right and left lower extremities), have already been rated separately.  See 38 C.F.R. § 4.71a, Code 5242, Note (1).

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 20 to the 40 percent level, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a.


ORDER

An increased rating of 40 percent (but no higher) for service-connected lumbar spine disability is granted from August 15, 2013, subject to the regulations governing payment of monetary awards.



REMAND

In December 2011, the case was remanded, in part to obtain medical opinions about the causes of the Veteran's peripheral neuropathy of his bilateral upper and lower extremities, and the Veteran's bowel and bladder impairment.  In October 2013, the case was remanded again to obtain such opinions.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of these claims.  Because there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Bowel and Bladder Impairment

In compliance with the October 2013 remand, the Veteran was provided a VA examination to determine the nature and likely cause of his bowel and bladder impairment.  On November 2015 VA examination, the examiner noted an impairment of the Veteran's rectal sphincter diagnosed in 2015 and urinary incontinence diagnosed in 2014.  He also noted that the Veteran's spinal surgeon "suggested that his incontinence could be due in part to spinal stenosis."  The examiner opined that the Veteran's sphincter issues and incontinence were both less likely than not (less than 50 percent probability) incurred in or service or caused by the Veteran's service-connected lumbar spine disability because both were mild and poorly documented and he could "not find good evidence that they are related" to his spinal condition.  

Because the November 2015 VA examiner did not provide an adequate explanation (rationale) for his opinion and because he did not explain why the Veteran's spinal surgeon's October 2008 suggestion should be discounted, the Board cannot find his opinion adequate to decide the claim of whether a separate evaluation for bowel and bladder involvement of service-connected degenerative disc disease of the lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, because the examination report does not adequately address the medical question that needs to be resolved for a proper determination on the matter at hand, an addendum opinion is necessary.

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities 

Also in compliance with the October 2013 remand, the Veteran was provided a VA examination in November 2015 to determine the nature and likely cause of his peripheral neuropathy of the bilateral upper and lower extremities. 

Regarding the claim for peripheral neuropathy of the bilateral upper extremities, the November 2015 examiner opined that the Veteran did not have peripheral neuropathy of the bilateral upper extremities and therefore such "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  However, the Veteran reported periodic numbness in his hands and the examiner noted that bilateral carpal tunnel syndrome was diagnosed and surgically repaired in 2012.  The examiner did not opined whether the Veteran's bilateral carpal tunnel syndrome was related to his service-connected lumbar spine disability, or otherwise related to service.  As the Veteran's bilateral carpal tunnel syndrome was diagnosed during the period on appeal, an opinion on whether it is related to his service-connected lumbar disability is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. at 311.

Regarding the claim for peripheral neuropathy of the bilateral lower extremities, the November 2015 examiner noted the Veteran reported "constant paresthesias and symptoms in his legs."  He found the Veteran had constant mild pain in his left lower extremity and intermittent mild pain in his right lower extremity.  He also found the Veteran had mild incomplete paralysis of both right and left lower extremities.  The examiner noted bilateral radiculopathy of the lower extremities was diagnosed in 2011.  The examiner opined that the Veteran's bilateral radiculopathy of the lower extremities was at least as likely as not caused by the Veteran's service-connected lumbar spine disability.  

The Board notes that the Veteran is already service-connected for radiculopathy of the right and left lower extremities associated with his lumbar spine disability.  The Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities is a claim for a different disability.  Accordingly, because the examiner did not opine as to whether the Veteran's diagnosed peripheral neuropathy was related to his low back disability or otherwise related to service, the examination is inadequate.  Because the November 2015 opinion is inadequate, another examination to obtain an adequate opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board recognizes that service connection for diabetes was severed July 1, 2008.  However, the Veteran's VA treatment records continue to note a diagnosis of diabetes and treatment for diabetes after service connection was severed.  Accordingly, if the Veteran does still have still have diabetes, an opinion is necessary as to whether his peripheral neuropathy of the bilateral upper and lower extremities is related to diabetes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for peripheral neuropathy of the bilateral upper and lower extremities and bowel and bladder impairment from April 2016 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the November 2015 VA examiner (or from another provider if the November 2015 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Please identify the likely cause the Veteran's bowel and/or bladder conditions.  Specifically, for each condition found, is it at least as likely as not (a 50 percent or better probability) that such condition is caused by or aggravated by his service-connected lumbar spine disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that the bowel/bladder condition is not caused by, but is aggravated by the service-connected lumbar spine disability, the examiner should specify, to the extent possible, the degree of disability that is due to this aggravation.

The examiner should specifically consider and address the Veteran's spinal surgeon's October 2008 opinion that the Veteran's incontinence was "potentially related at least in part to spinal stenosis, though other factors certainly could contribute."

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3. Additionally, the AOJ should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and cause of any neurological disabilities of the bilateral upper and/or lower extremities, including carpal tunnel syndrome.   The entire record, including this remand, must be reviewed by the examiner.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify whether or not the Veteran has diabetes.

b. Please identify all neurological disabilities of the upper and lower extremities diagnosed during the pendency of this appeal, other than radiculopathy of the bilateral lower extremities, to include carpal tunnel syndrome.

c. If the Veteran DOES have diabetes, the examiner should opine for each neurological disability of the upper and lower extremities diagnosed, including carpal tunnel syndrome, whether it is at least as likely as not (a 50 percent or better probability) caused by or aggravated by his diabetes.  Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the condition is not caused by, but is aggravated by diabetes, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

d. If the Veteran DOES NOT have diabetes, the examiner should opine for each neurological disability of the upper and lower extremities diagnosed, including carpal tunnel syndrome, whether it is at least as likely as not (a 50 percent or better probability) caused by or aggravated by either of his service-connected back disabilities.  Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the condition is not caused by, but is aggravated by his service-connected cervical or lumbar spine disabilities, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

e. If the Veteran's peripheral neuropathy is NOT caused by or aggravated by diabetes or the Veteran's service-connected back disabilities, the examiner should opine for each neurological disability of the bilateral upper and lower extremities diagnosed, to include carpal tunnel syndrome, whether it is at least as likely as not (a 50 percent or better probability) otherwise related to military service in any way.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


